Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Cavanagh on 6/10/22.

The application has been amended as follows: 
Claims 14-22 have been cancelled.
Claims 2 and 10 have been amended as follows:











2.	A game device configured for play of a video game, comprising:
a frame;
a display coupled to the frame;
at least one processor coupled to the frame, the least one processor configured to provide display information of a virtual world of game play and game characters in the virtual world for display by the display;
a touchscreen coupled to the frame, the touchscreen configured to provide user inputs based on contact with the touchscreen; and
at least one motion or orientation related sensor coupled to the frame, the at least one motion or orientation related sensor configured to provide information related to movement or orientation of the frame;
wherein the at least one processor is configured by program instructions to:
	determine actions of a game character in the virtual world of game play based on the user inputs; and
	determine modifications to the virtual world based on the information related to movement or orientation of the frame provided by the at least one motion or orientation related sensor;
wherein the modifications to the virtual world comprise rotations with respect to the game character within the virtual world.




10.	A game device configured for play of a video game, comprising:
a frame;
a display coupled to the frame;
at least one processor coupled to the frame, the least one processor configured to provide display information of a virtual world of game play and game characters in the virtual world for display by the display;
a touchscreen coupled to the frame, the touchscreen configured to provide user inputs based on contact with the touchscreen; and
at least one motion or orientation related sensor coupled to the frame, the at least one motion or orientation related sensor configured to provide information related to movement or orientation of the frame;
wherein the at least one processor is configured by program instructions to:
	determine actions of a game character in the virtual world of game play based on the user inputs; and
	determine modifications to the virtual world based on the information related to movement or orientation of the frame provided by the at least one motion or orientation related sensor;
wherein the virtual world exhibits effects of a virtual gravitational field, and the modifications to the virtual world comprise translations of the virtual world in the virtual gravitational field, with the translations including acceleration of portions of the virtual world with respect to the game character at a beginning of the translations and a deceleration of the portions of the virtual world at an end of the translations, and with floating or partially floating objects in the game world and the game character reacting to the acceleration and deceleration.

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 2 recites a virtual touchscreen world of game play environment; a motion or orientation sensor; modifications to the virtual world based on the information related to movement or orientation of the frame, where the modifications to the virtual world comprise rotations with respect to the game character within the virtual world.  None of the cited prior art shows or teaches the full combination of limitations.  
Claims 3-9 are dependent upon claim 2.

Claim 10 recites a virtual touchscreen world of game play environment; a motion or orientation sensor; modifications to the virtual world based on the information related to movement or orientation; where the virtual world exhibits effects of a virtual gravitational field, and the modifications to the virtual world comprise translations of the virtual world in the virtual gravitational field, with the translations including acceleration of portions of the virtual world with respect to the game character at a beginning of the translations and a deceleration of the portions of the virtual world at an end of the translations, and with floating or partially floating objects in the game world and the game character reacting to the acceleration and deceleration.  None of the cited prior art shows or teaches the full combination of limitations.  
Claims 11-13 are dependent upon claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715